- Prepared by EDGARX.com United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17321 TOR MINERALS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 74-2081929 (I.R.S. Employer Identification No.) 722 Burleson Street, Corpus Christi, Texas 78402 (Address of principal executive offices) (361) 883-5591 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Common Stock, $1.25 par value Shares Outstanding as of May 6, 2016 3,596,325 1 Table of Contents Part I - Financial Information Page No. Item 1. Condensed Consolidated Financial Statements Consolidated Statements of Operations Three months ended March 31, 2016 and 2015 3 Consolidated Statements of Comprehensive Income (Loss) Three months ended March 31, 2016 and 2015 4 Consolidated Balance Sheets March 31, 2016 and December 31, 2015 5 Consolidated Statements of Cash Flows Three months ended March 31, 2016 and 2015 6 Notes to the Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 27 Part II - Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 Signatures 28 Forward Looking Information This Quarterly Report on Form 10-Q (the “Report”), including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2, contains forward-looking statements about the business, financial condition and prospects of TOR Minerals International, Inc. (the “Company”). The actual results of the Company could differ materially from those indicated by the forward-looking statements because of various risks and uncertainties including, without limitation, changes in demand for the Company’s products, changes in competition, economic conditions, fluctuations in exchange rates, changes in the cost of energy, fluctuations in market price for titanium dioxide (“TiO2”) pigments, interest rate fluctuations, changes in the capital markets, changes in tax and other laws and governmental rules and regulations applicable to the Company’s business, and other risks indicated in the Company’s filing with the Securities and Exchange Commission, including those set forth in the Company’s Annual Report on Form 10-K under Item 1A. Risk Factors. These risks and uncertainties are beyond the ability of the Company to control, and, in many cases, the Company cannot predict all of the risks and uncertainties that could cause its actual results to differ materially from those indicated by the forward-looking statements. When used in this report, the words “believes,” “estimates,” “plans,” “expects,” “anticipates,” “foresees,” “intends,” “may,” “likely,” “should” and similar expressions as they relate to the Company or its management are intended to identify forward-looking statements. 2 Item 1. Financial Statements and Supplementary Data TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, 2016 2015 NET SALES $ 9,572 $ 10,115 Cost of sales 8,247 9,221 GROSS MARGIN 1,325 894 Technical services, research and development 38 55 Selling, general and administrative expenses 842 1,052 Gain on disposal of assets (1) - OPERATING INCOME (LOSS) 446 (213) OTHER EXPENSE: Interest expense, net (50) (80) Gain (loss) on foreign currency exchange rate (89) 22 Other, net 12 - Total Other Expense (127) (58) INCOME (LOSS) BEFORE INCOME TAX 319 (271) Income tax expense (benefit) 75 (81) NET INCOME (LOSS) $ 244 $ (190) Earnings (loss) per common share: Basic $ 0.08 $ (0.06) Diluted $ 0.08 $ (0.06) Weighted average common shares outstanding: Basic 3,014 3,014 Diluted 3,187 3,014 See accompanying notes to the consolidated financial statements. 3 TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (In thousands) Three Months Ended March 31, 2016 2015 NET INCOME (LOSS) $ 244 $ (190) OTHER COMPREHENSIVE INCOME (LOSS), net of tax Currency translation adjustment, net of tax: Net foreign currency translation adjustment gain (loss) 904 (1,624) Other comprehensive income (loss), net of tax 904 (1,624) COMPREHENSIVE INCOME (LOSS) $ 1,148 $ (1,814) See accompanying notes to the consolidated financial statements. 4 TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except per share amounts) March 31, 2016 December 31, 2015 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,704 $ 813 Trade accounts receivable, net 4,360 3,534 Inventories, net 12,839 13,988 Other current assets 942 878 Total current assets 19,845 19,213 PROPERTY, PLANT AND EQUIPMENT, net 17,926 17,472 DEFERRED TAX ASSET, foreign - 19 OTHER ASSETS 4 4 Total Assets $ 37,775 $ 36,708 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 2,476 $ 2,432 Accrued expenses 1,243 1,007 Notes payable under lines of credit - 179 Export credit refinancing facility 923 1,108 Current maturities of long-term debt – financial institutions 1,466 1,485 Total current liabilities 6,108 6,211 LONG-TERM DEBT - FINANCIAL INSTITUTIONS 3,473 3,479 DEFERRED TAX LIABILITY, domestic 184 262 DEFERRED TAX LIABILITY, foreign 57 - Total liabilities 9,822 9,952 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock $1.25 par value: authorized, 6,000 shares; 3,014 shares issued and outstanding at March 31, 2016 and December 31, 2015 3,767 3,767 Additional paid-in capital 29,685 29,636 Retained earnings (deficit) (5,021) (5,265) Accumulated other comprehensive loss (478) (1,382) Total shareholders' equity 27,953 26,756 Total Liabilities and Shareholders' Equity $ 37,775 $ 36,708 See accompanying notes to the consolidated financial statements. 5 TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, 2016 2015 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (Loss) $ 244 $ (190) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 633 701 Gain on disposal of assets (1) - Stock-based compensation 49 29 Deferred income tax benefit (5) (49) Inventory reserve 16 - Provision for bad debts (273) - Changes in working capital: Trade accounts receivables (426) 248 Inventories 1,813 2,924 Other current assets (26) (360) Accounts payable and accrued expenses (127) (1,130) Net cash provided by operating activities 1,897 2,173 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment (228) (1,593) Net cash used in investing activities (228) (1,593) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from lines of credit 4 1,141 Payments on lines of credit (202) (655) Proceeds from export credit refinancing facility 523 2,370 Payments on export credit refinancing facility (828) (2,973) Payments on long-term bank debt (313) (244) Net cash used in financing activities (816) (361) Effect of foreign currency exchange rate fluctuations on cash and cash equivalents 38 (197) Net increase in cash and cash equivalents 891 22 Cash and cash equivalents at beginning of period 813 2,657 Cash and cash equivalents at end of period $ 1,704 $ 2,679 Supplemental cash flow disclosures: Interest paid $ 28 $ 80 Income taxes paid $ 9 $ 15 Non-cash financing activities: Capital expenditures financed through accounts payable and accrued expenses $ 260 $ - See accompanying notes to the consolidated financial statements. 6 TOR Minerals International, Inc. and Subsidiaries Notes to the Consolidated Financial Statements Note 1. Accounting Policies Basis of Presentation and Use of Estimates The accompanying interim consolidated financial statements (the “financial statements”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”). The financial statements include the consolidated accounts of TOR Minerals International, Inc. (“TOR”, “we”, “us”, “our” or the “Company”) and its wholly-owned subsidiaries, TOR Processing and Trade, BV (“TPT”) and TOR Minerals Malaysia, Sdn. Bhd. (“TMM”). All significant intercompany transactions have been eliminated. All adjustments (consisting only of normal recurring adjustments) necessary for a fair statement of the consolidated financial position, results of operations and cash flows for the interim periods presented have been made. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to SEC rules and regulations. These financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2015, in our Annual Report on Form 10-K filed with the SEC on March 7, 2016. Operating results for the three month period ended March 31, 2016, are not necessarily indicative of the results for the year ending December 31, 2016. Income Taxes The Company records income taxes using the liability method. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Income taxes consisted of federal income tax benefit of approximately $81,000, state income tax expense of approximately $5,000 and foreign tax expense of approximately $151,000 for the three month period ended March 31, 2016, as compared to a federal and state tax benefit of approximately $55,000 and $2,000, respectively, and foreign tax benefit of approximately $24,000 for the same three month period in 2015. When accounting for uncertainties in income taxes, we evaluate all tax years still subject to potential audit under the applicable state, federal and foreign income tax laws. We are subject to taxation in the United States, Malaysia and The Netherlands. Our federal income tax returns in the United States are subject to examination for the tax years ended December 31, 2012 through December 31, 2015. Our state tax return, which is filed in Texas, is subject to examination for the tax years ended December 31, 2011 through December 31, 2015. Our tax returns in various non-U.S. jurisdictions are subject to examination for various tax years dating back to December 31, 2011. As of January 1, 2016, we did not have any unrecognized tax benefits and there was no change during the three month period ended March 31, 2016. In addition, we did not recognize any interest and penalties in our financial statements during the three month period ended March 31, 2016. If any interest or penalties related to any income tax liabilities are imposed in future reporting periods, we expect to record both of these items as components of income tax expense. 7 TOR Minerals International, Inc. and Subsidiaries Notes to the Consolidated Financial Statements Note 2. Debt and Notes Payable Long-term Debt – Financial Institutions Following is a summary of our long-term debt to financial institutions as of March 31, 2016 and December 31, 2015, in thousands: March 31, 2016 December 31, 2015 Fixed rate Euro term note payable to a Netherlands bank, with an interest rate of 3.85% at March 31, 2016, due July 1, 2029, secured by TPT's land and buildings. (Balance in Euro at March 31, 2016, €212) $ 241 $ 235 Fixed rate Euro term note payable to a Netherlands bank, with an interest rate of 3.3% at March 31, 2016, due January 31, 2030, secured by TPT's land and buildings. (Balance in Euro at March 31, 2016, €238) 271 264 Fixed rate Euro term note payable to a Netherlands bank, with an interest rate of 3.0% per annum, due December 31, 2025, is secured by TPT's land and buildings. (Balance in Euro at March 31, 2016, €975) 1,110 1,087 Variable rate Euro term note payable to a Netherlands bank, with a EURIBOR interest rate plus bank margin of 2.3% per annum, due December 31, 2020, is secured by substantially all of TPT's assets. (Balance in Euro at March 31, 2016, €2,232) 2,543 2,554 Malaysian Ringgit term note payable to a Malaysian bank, with an interest rate 2% above the bank base lending rate, which was 5.2% at March 31, 2016, due October 25, 2018, secured by TMM's property, plant and equipment. (Balance in Ringgit at March 31, 2016, RM 3,000) 774 756 Malaysian Ringgit term note payable to a Malaysian bank, with an interest rate 2% above the bank base lending rate, which was 5.2% at March 31, 2016, secured by TMM's property, plant and equipment. Paid in full at maturity, March 31, 2016. - 68 Total 4,939 4,964 Less current maturities 1,466 1,485 Total long-term debt - financial institutions $ 3,473 $ 3,479 8 TOR Minerals International, Inc. and Subsidiaries Notes to the Consolidated Financial Statements Short-term Debt U.S. Operations On December 31, 2010, the Company entered into a credit agreement (the “Agreement”) with American Bank, N.A. (the “Lender”) which established a $1,000,000 line of credit (the “Line”), and on March 1, 2012, the Line was increased from $1,000,000 to $2,000,000. On May 15, 2013, the Company and the Lender entered into the Second Amendment to the Agreement which reduced the minimum interest rate floor from 5.5% to 4.5%. On May 15, 2015, the Company and the Lender entered into the Fifth Amendment to the Agreement which extended the Line from October 15, 2015 to October 15, 2016. On December 30, 2015, the Company and the Lender entered into the Sixth Amendment to the Agreement. Under the terms of the Sixth Amendment, the Company is required to maintain positive net earnings before taxes, interest, depreciation, amortization and all other non-cash charges on a rolling four-quarter basis. The Company was in compliance with all covenants at March 31, 2016. Under the terms of the Agreement, as amended, the amount the Company is entitled to borrow under the Line is subject to a borrowing base, which is based on the loan value of the collateral pledged to the Lender to secure the indebtedness owing to the Lender by the Company. Amounts advanced under the Line bear interest at a variable rate equal to one percent per annum point above the Wall Street Journal Prime Rate as such prime rate changes from time to time, with a minimum floor rate of 4.5%. At March 31, 2016, no funds were outstanding on the Line. European Operations On July 13, 2015, TPT amended the short-term banking facility (the “Amended Agreement”) with Rabobank. Under the terms of the
